






Exhibit 10.22


FURNITURE BRANDS INTERNATIONAL, INC.
SHORT-TERM INCENTIVE PLAN
(Executive Leadership Team)




1.    Purpose. The Furniture Brands International, Inc. Short-Term Incentive
Plan (the “STIP”) is a performance-based incentive program. The purpose of the
STIP is to reward eligible employees of Furniture Brands International, Inc. and
its participating wholly-owned subsidiaries (collectively, the “Company”) for
sustained Company financial performance. The STIP is established under, and
constitutes a part of, the 2010 Omnibus Incentive Plan (the “Plan”), which Plan
was previously approved by stockholders.


2.    Performance Period. The Company's 20__ fiscal year shall constitute the
performance period (the “Performance Period”) for the purpose of determining
Awards payable to Participants in the STIP.


3.    Eligible Employee. Executive Leadership Team members (ELT) that are
designated by the Administrator for participation in the STIP (“Participants”).
Designation of an individual as eligible for participation in the STIP does not
guarantee the right to receive any incentive award at the end of the Performance
Period, the right to continued employment, nor the assurance of participation in
future incentive plans.


4.    STIP Structure


4.1.Company Goals. The STIP financial performance goals are approved by the
Committee and designed to reward participants for the achievement of Net
Earnings and Net Sales targets. The financial components of STIP will only
payout if the Company's Net Earnings threshold is met or exceeded. If threshold
Net Earnings is not achieved, no payout of the financial components will occur
to any individual under the STIP, regardless of performance in other areas.
Payout of the Individual Objectives Component may be earned based on employee
performance on individual objectives.


4.2.Funding


(a)If threshold Net Earnings is achieved, the Committee will determine funding
of the financial component of the award pool based on the achievement of the
performance goals. The weighting of the financial performance measures for ELT
are described below. If the Net Earnings threshold is not met, the Individual
Objectives component may be paid based on employee performance on individual
objectives. For funding of each financial performance component, the
relationship between results achieved and payout is linear between a threshold
and 100% plan target, and again between 100% plan target and the performance
maximum. Below the threshold, payout is zero. Above the performance maximum,
payout is 200%. For actual results within the performance range, the payout
factor will be interpolated. Below is the payout factor for each financial
performance component depending on whether threshold, target or maximum
performance goals are achieved. STIP funding will be determined by the Committee
following completion of the Performance Period.


 
 
Threshold
 
Target
 
Maximum
Financial Performance Component:
 
Payout Factor
 
Payout Factor
 
Payout Factor
Net Earnings
 
___%
 
100%
 
200%
Net Sales
 
___%
 
100%
 
200%





Once funding has been determined, management, in its sole discretion, will
recommend for Committee approval an allocation to the business units on the
basis of relative contribution to overall Company results.




--------------------------------------------------------------------------------






Corporate Executives Measures/Weighting: The performance measures for Corporate
Executives are Net Earnings (___%), Net Sales (___%) and Individual Objectives
(___%). If the Company's Net Earnings threshold is met, below is the Corporate
Executives payout factor for each financial performance component depending on
whether threshold, target or maximum performance goals are achieved.


 
 
Threshold
 
Target
 
Maximum
Financial Performance Component:
Weight
Payout Factor
 
Payout Factor
 
Payout Factor
Company Net Earnings
___%
___%
 
100%
 
200%
Company Net Sales
___%
___%
 
100%
 
200%





Brand Executives Measures/Weighting: The performance measures for Brand
Executives are Company Net Earnings (___%), Company Net Sales (___%), Brand
Pretax Earnings (___%) and Individual Objectives (___%). If the Company's Net
Earnings threshold is met, below is the payout factor for each performance
component depending on whether threshold, target or maximum performance goals
are achieved.


 
 
Threshold
 
Target
 
Maximum
Financial Performance Component:
Weight
Payout Factor
 
Payout Factor
 
Payout Factor
Company Net Earnings
___%
___%
 
100%
 
200%
Company Net Sales
___%
___%
 
100%
 
200%
Brand Pretax Earnings
___%
___%
 
100%
 
200%

 
4.3.Payout Formula. Subject to the attainment of the Company's Net Earnings
threshold for the financial components, the amount of the Award that each
Participant shall be eligible to receive shall be based on the following
formula:


Corporate Executive


Annual Base Salary x Annual Incentive Target = Target Award
(Target Award x ___% (weighting)) x Company Net Earnings Payout Factor = Net
Earnings Award
(Target Award x ___% (weighting)) x Company Net Sales Payout Factor = Net Sales
Award
(Target Award x ___% (weighting)) x Individual Objectives = Individual
Objectives Award


Net Earnings Award + Net Sales Award + Individual Objectives Award = Award


Brand Executive


Annual Base Salary x Annual Incentive Target = Target Award
(Target Award x ___% (weighting)) x Company Net Earnings Payout Factor = Net
Earnings Award
(Target Award x ___% (weighting)) x Company Net Sales Payout Factor = Net Sales
Award
(Target Award x ___% (weighting)) x Brand Pretax Earnings = Brand Pretax
Earnings Award
(Target Award x ___% (weighting)) x Individual Objectives = Individual
Objectives Award


Net Earnings Award + Net Sales Award + Brand Pretax Earnings Award + Individual
Objectives Award = Award


4.4.Administrator Discretion. The Administrator shall have the sole discretion
to establish the amount of any Award payable to any Participant and whether to
make any Awards even if financial performance goals and specific Individual
Objectives are achieved. In no event may the Administrator increase any Award
for a Participant beyond the maximum award payable; and provided further that in
no event will positive discretion be applied to any Award made to a “covered
employee” (as defined unde




--------------------------------------------------------------------------------




r Code Section 162(m) and the regulations issued thereunder). Achievement of the
performance goals is not a guarantee of payment of any Award.


5.    Distribution. Subject to termination of this STIP as set forth herein and
termination of the Participant's employment, the Awards that are payable under
the STIP, based on the payout formula described in Section 4, shall be
distributed within two and one-half (2 1/2) months of the end of the fiscal
year; provided, however, that no distribution, including any distribution that
may be made pursuant to Section 6, shall be made hereunder until after the
Committee has certified the attainment of the performance goals following the
end of the Performance Period and the Administrator has determined the amount to
be paid to each Participant. Notwithstanding anything herein to the contrary,
such distributions shall be made no later than required by Code Section 409A to
avoid treatment of the STIP as a deferred compensation plan under Code
Section 409A. The date as of which payment is made in accordance with this
Section is referred to herein as the “Payment Date.”


6.    Changes in Employment Status.


6.1.New Hires. The Administrator shall determine whether and when an employee
who is a new hire is eligible to participate in the STIP. The terms and
conditions of any Award for such an individual shall be (i) based on the Annual
Incentive Target for the new hire's Assignment and (ii) subject to a fraction,
the numerator of which is the number of full months on active payroll (except as
otherwise provided herein) during the Performance Period that the Eligible
Employee was a Participant in the STIP and the denominator of which is the
number of full months in the Performance Period.


6.2.Promotions/Demotions. If a Participant is promoted or demoted during the
Performance Period, the Award for such an individual shall be based on the
Annual Incentive Target for the Assignment at the end of the Performance Period.
The award will be determined on the basis of the number of full months during
the Performance Period that the individual was a Participant in the STIP.
Notwithstanding the foregoing, in no event will positive discretion be applied
to any Award made to a “covered employee” (as defined under Code Section 162(m)
and the regulations issued thereunder).


6.3.Transfers. If a Participant transfers during the Performance Period from an
incentive-eligible position to another incentive-eligible position, the
Participant's participation in the STIP will continue uninterrupted. If such
Participant transfers from one business unit to another business unit during the
Performance Period and prior to the end of the Company's third quarter, the
Award for such individual will be pro-rated, whereby the Award for the new
Assignment at the new business unit will apply to the remainder of the
Performance Period and will be paid by the new business unit based on such
unit's funding level, and the Award for the immediately preceding
incentive-eligible Assignment at the old business unit will apply to the portion
of the Performance Period immediately preceding such transfer and will be paid
by the old business unit based on such unit's funding level. In the event of a
transfer to a new business unit after the end of the Company's third quarter,
the performance of the old business unit will be applied for the full
Performance Period.


6.4.Terminations. If a Participant incurs a termination of employment before the
Payment Date, the effect of termination of employment on a Participant's right
to receive an Award under the STIP shall depend on the reason for the
termination. Any Award payable under this Section 6.4 shall be payable in
accordance with the Company's Executive Severance Plan or other applicable
binding written agreement with the Company in effect at the time of the
termination of employment.


6.5.Leave of Absence. In the event that a Participant is on an unpaid Company
approved leave of absence any time during the Performance Period or at the time
of the Payment Date, such Participant shall be entitled to a distribution of the
Award, in accordance with Section 5, that would otherwise be payable to the
Participant pro-rated based upon a fraction, the numerator of which is the
number of full months worked on active payroll in a STIP eligible Assignment
during the Performance Period and the denominator of which is the number of full
months in the Performance Period. In the event that a Participant is on a leave
of absence due to short-term disability any time during the Performance Period,
th




--------------------------------------------------------------------------------




e period of time on short-term disability shall be treated as time on active
payroll and will be credited toward the determination of the Participant's Award
and the Participant shall be entitled to payment of the Award in accordance with
Section 5, even if the Participant is on the short-term disability leave of
absence as of the Payment Date.


7.    Operation and Administration.


7.1    Plan Administration.  Except as otherwise expressly provided herein, full
power and authority to interpret and administer the STIP is vested in the
Committee. The Committee may from time to time make such decisions and adopt
such rules and regulations for implementing the STIP as it deems appropriate for
any Participant under the STIP. Any decision taken by the Committee arising out
of or in connection with the construction, administration, interpretation and
effect of the STIP shall be final, conclusive and binding upon all Participants
and any person claiming under or through them.


7.2    Tax Withholding. All distributions under the STIP are subject to
withholding of all applicable taxes.


7.3.    Settlement of Awards. The obligation to make payments and distributions
with respect to Awards shall be satisfied through delivery of cash. Satisfaction
of any such obligations under an Award, which is sometimes referred to as the
“settlement” of the Award, may be subject to such conditions, restrictions and
contingencies as the Administrator shall determine. Each business unit shall be
liable for payment of cash due under the STIP with respect to any Participant to
the extent that such benefits are attributable to the services rendered for that
business unit by the Participant. Any disputes relating to liability of a
business unit for cash payments shall be resolved by the Administrator.
 
7.4.     Transferability. Awards under the STIP are not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.
 
7.5.    Limitation of Implied Rights. Neither a Participant nor any other person
shall, by reason of participation in the STIP, acquire any right in or title to
any assets, funds or property of the Company, including, without limitation, any
specific funds, assets, or other property which the Company, in its sole
discretion, may set aside in anticipation of a liability under the STIP. A
Participant shall have only a contractual right to the cash, if any, payable
under the STIP, unsecured by any assets of the Company, and nothing contained in
the STIP shall constitute a guarantee that the assets of the Company shall be
sufficient to pay any benefits to any person. The STIP does not constitute a
contract of employment, and status as a Participant shall not give any
individual the right to be retained in the employ of the Company, nor any right
or claim to any benefit under the STIP, unless such right or claim has
specifically accrued and vested under the terms of the STIP.
 
8.
Amendment. The Committee may amend the STIP unilaterally if the Committee
determines that amendment is necessary to assure that Awards paid to “covered
employees” (as defined under Code Section 162(m) and the regulations issued
thereunder) under the STIP constitutes qualified performance-based compensation
under Code Section 162(m).  The Committee also may amend the STIP unilaterally
in any way if the Committee determines that such amendment (i) is not contrary
to the terms of the Plan, (ii) does not require shareholder approval, and (iii)
would not jeopardize qualification of Awards to covered employees under the STIP
as performance-based compensation under Code Section 162(m).



9.
Change in Control. In the event of any Corporate Transaction (as defined in the
Plan), the Committee can make any adjustments to the STIP that are deemed
appropriate to reflect the Corporate Transaction, in its sole discretion, unless
the Participant has a written agreement binding on the Company that provides
otherwise.



10.
Recoupment. Any payouts under this STIP are subject to the Company's Incentive
Recoupment Policy which was effective January 1, 2010, as such policy may be
amended from time to time in the sole discretion of the Board.







--------------------------------------------------------------------------------




11.
Definitions. In addition to the other definitions contained herein, the
following definitions shall apply:

 
(a)Administrator shall mean the Committee.
(b)Annual Incentive Target refers to the percentage of a Participant's rate of
base pay during the Performance Period, which percentage shall be based on the
Participant's Assignment, the competitive marketplace and shall be established
by the Committee.
(c)Assignment refers to a Participant's position or location and/or business
unit.
(d)Award shall mean a cash payment made to a Participant pursuant to the STIP.
(e)Board means the Board of Directors of the Furniture Brands International,
Inc.
(f)Brand Executive means those Executives employed by a wholly-owned subsidiary
of Furniture Brands International, Inc.
(g)Committee refers to the Human Resources Committee of the Board of Directors
of Furniture Brands International, Inc.
(h)Code means the Internal Revenue Code of 1986, as amended from time to time
(and the regulations issued thereunder). A reference to any provision of the
Code shall include reference to any successor provision of the Code (and the
regulations issued thereunder).
(i)Corporate Executive means those Executives employed by Furniture Brands
International, Inc.
(j)Executive refers to any member of the Company's Executive Leadership Team.
(k)Individual Objectives shall mean the individual performance objectives
established early each year by Participants and their managers.
(l)Net Earnings shall mean the Company's net earnings, inclusive of STIP and
LTIP expenses, from the statement of operations filed with the SEC, adjusted for
unusual or infrequent items as set forth in the Plan.
(m)Net Sales shall mean the Company's net sales from the statement of operations
filed with the SEC, adjusted for unusual or infrequent items as set forth in the
Plan.
(n)Participant shall mean any employee of the Company who is eligible to
participate in the STIP in accordance with Section 3.






